DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remark, filed 02/17/2021, with respect to the allowable of claim(s) 17-24 have been fully reviewed and updated search.  Therefore, the allowable of claim(s) 17-24 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen, III et al. (US Pub. No.: 2013/0335280).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub. No.: 2016/0254832, hereinafter, “Yoo”) in view of Chen, III et al. (US Pub. No.: 2013/0335280, hereinafter, “Chen”).
Regarding claim 17, Yoo teaches a wireless communication device (see figures 1-2), comprising:
a circuit board, having a plurality of ground terminal, a first feeding point, and a second feeding point (see figures 1-2, 5, PCB 104, plurality of feeding point 113a-113c, [0048, 0051-0053, [0066]);
a radio frequency (RF) module, being disposed on the circuit board and coupled to the first feeding point and the second feeding point (see figures 2 and 5, communication module on chip 141, PCB 104, plurality of feeding point 113a-113c, [0048, 0051-0053, [0066]); and
an antenna, for transmitting and receiving an RF signal, the antenna comprising (see figure 2, antenna device, [0051]):

a second metal conductor, coupling to the second feeding point and extending toward a longitudinal direction (see figure 2, radiation conductor 111a, feeding point 113a or 113b, [0051-0054]);
a housing, having a frame and a back cover to define a receiving space (see figures 1-2, case 101, metal frame 101b, rear cover 103, [0045-0046]); wherein the circuit board is disposed in the receiving space (see figures 1-2, 5, PCB 104, [0048, 0051-0053, [0066]); and
wherein the first metal conductor and the second metal conductor are formed by two parts of the frame respectively (see figure 2, dividing portion 115, first radiation conductor 111b, second radiation conductor 111a, metal frame 101b, [0051-0054]).
It should be noticed that Yoo fails to teach an extension metal piece, coupling the first metal conductor to the second metal conductor; and the first metal conductor does not overlap the second metal conductor. However, Chen teaches an extension metal piece, coupling the first metal conductor to the second metal conductor; and the first metal conductor does not overlap the second metal conductor (see figures 15-16, multi-band antenna 1500 or 1600, first and second antenna elements 1602, 1604, conductive connecting element 1506 or 1606, [0092-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoo into view of Chen in order to support multi-band operation.
Regarding claim 18, Yoo further teaches a first free end and a second free end of the first metal conductor form two cut points of the frame respectively, and the two cut points are filled with insulating substance (see figure 2, 1st conductor 111b, two divide portion 115, claim 2).
Regarding claim 23, Chen further teaches the first metal conductor and the second metal conductor are disposed on a surface different from a surface which the extension metal piece is disposed on (see figure 8A, 802, 804, [0082]).
Regarding claim 24, Yoo further teaches the first metal conductor is coupled to the first feeding point via a first connector, and the second metal conductor is coupled to the second feeding point via a second connector (see figure 5, feeding point F1, F2, first metal conductor 111b, second metal conductor 111a).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub. No.: 2016/0254832, hereinafter, “Yoo”) in view of Chen, III et al. (US Pub. No.: 2013/0335280, hereinafter, “Chen”) as applied to claim 17 above, and further in view of Kim et al. (US Pub. No.: 2017/0142241, hereinafter, “Kim”).
Regarding claim 19, Yoo and Chen, in combination, fails to teach the second metal conductor further extends toward the lateral direction and the longitudinal direction of the frame, and the two cut points are formed in one of an upper portion and a lower portion of the frame. However, Kim teaches the second metal conductor further extends toward the lateral direction and the longitudinal direction of the frame, and the two cut points are formed in one of an upper portion and a lower portion of the frame 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoo and Chen into view of Kim in order to reduce the interference and better reception or transmission when user hold the mobile device.
Regarding claim 20, Kim further teaches the first metal conductor further extends toward the lateral direction and the longitudinal direction of the frame, and the two cut points are formed in a left portion and a right portion of the frame respectively (see figures 3D, metal frame 3123-3124, non-conductive members 3133, 3134).
Regarding claim 21, Kim further teaches the first metal conductor further extends toward the lateral direction and the longitudinal direction of the frame, and one of the two cut points is formed in one of a left portion and a right portion of the frame (see figure 3D, non-conductive members 331-334), and the other of the two cut points is formed in one of an upper portion and a lower portion of the frame (figure 3A, metal frame 321-324, non-conductive members 332 and 334).
Allowable Subject Matter
Claims 1-16 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art made of record fails to clearly teach or fairly suggest the feature of the first metal conductor extends at least toward the lateral 

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TUAN PHAM/           Primary Examiner, Art Unit 2649